Citation Nr: 1036094	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-37 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

2.   Entitlement to an initial rating greater than 20 percent for 
degenerative joint and disc disease of the thoracolumbar spine 
with lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to February 
1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from January 2006 and October 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issue of entitlement to an initial rating greater than 20 
percent for degenerative joint and disc disease of the 
thoracolumbar spine with lumbosacral strain is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Audiometric examinations correspond to no more than a level 
III hearing loss for the right ear and a level III hearing loss 
for the left ear.

2.  The Veteran's hearing loss disability does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 4.1, 4.85, Diagnostic Code (DC) 6100, 4.86 
(2009).

2.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claim for an initial compensable 
rating for hearing loss, VA has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

In this case, the claim is a "downstream" issue in that they 
arose from the initial grant of service connection.  Prior to the 
rating decision granting service connection, the RO issued notice 
letters in December 2004 and August 2005 that satisfied many of 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  These letters informed him 
that additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to VA. 
 See Pelegrini II, at 120-121.  

Furthermore, the Board notes that, where, as here, service 
connection has been granted and the initial rating and effective 
date have been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been fulfilled.  
Additionally, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement (NOD) with 
the rating or the effective date of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 
 
The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's VA and service treatment records are in the file.  
Private medical records identified by the Veteran have been 
obtained, to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in June 
2005 and August 2007.  As will be explained in greater detail 
below, there is no evidence indicating that there has been a 
material change in the severity of the Veteran's hearing loss 
since he was last examined.  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The 2005 and 2007 VA examination reports are 
thorough and supported by VA outpatient treatment records.  There 
is no rule as to how current an examination must be, and the 
Board concludes the examinations in this case are adequate upon 
which to base a decision in that it was performed by a neutral, 
skilled provider who accurately recited the Veteran's history and 
the examiners' resulting reports provide the data required to 
appropriately rate the Veteran's disorder.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).

In that regard, the Board observes that in Martinak v. Nicholson, 
21 Vet. App. 447 (2007), the Court, noted that VA had revised its 
hearing examination worksheets to include the effect of the 
Veteran's hearing loss disability on occupational functioning and 
daily activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 
2007); see also 38 C.F.R. § 4.10 (2009).  The Court also noted, 
however, that even if an audiologist's description of the 
functional effects of the Veteran's hearing disability was 
somehow deficient, the Veteran bears the burden of demonstrating 
any prejudice caused by a deficiency in the examination.  Neither 
the Veteran nor his accredited representative has asserted that 
there is any deficiency in either his June 2005 or August 2007 VA 
examination.  Furthermore, the Board notes that the VA 
examination reports discussed the Veteran's problems hearing 
others in situations with background noise and difficulty hearing 
the television.  Thus, as contemplated by Martinak and directed 
by 38 C.F.R. § 4.10, the examiners discussed the functional 
effects of the Veteran's hearing problems in the examination 
report.  Therefore, the Board finds a remand for a VA examination 
to further document the functional effects of the Veteran's 
hearing problems would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the Veteran are to be avoided).  
Consequently, the Veteran's claim is ripe for appellate 
disposition.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Increased Rating

The Veteran alleges that the RO erroneously failed to assign him 
a compensable rating for his bilateral hearing loss. 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective 
hearing are based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, along with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies of 1000, 2000, 
3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate 
the degree of disability for service-connected bilateral hearing 
loss, the rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity, 
through level XI for profound deafness.  Id.  Where there is an 
exceptional pattern of hearing impairment, a rating based on pure 
tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & 
(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992). 

Where the issue involves the assignment of an initial rating for 
a disability following the initial award of service connection 
for that disability, as is the case here, the entire history of 
the disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

It is noteworthy at the outset that hearing loss disability is 
rated based on audiometry specified by regulation.  Inasmuch as 
any private audiometry test is not in accordance with the 
regulatory specifications, it may not serve as the basis for the 
rating assigned.

In this case, a private treatment record from April 1979 
indicated a history of problems with the ear drum since military 
service.  The Veteran was afforded a VA examination in July 2005.  
At that time, the Veteran reported problems hearing in closed 
rooms.  The results of the VA audiological test are as follows, 
with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
45
80
LEFT
25
25
30
55
65

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 92 percent for the right ear and 76 
percent for the left ear.  The average of the pure tones between 
1000-4000 Hz was 48.75 for the right ear and 43.75 for the left.  
Using Table VI in 38 C.F.R. § 4.85, the Veteran received a 
numeric designation of I for the right ear and III for the left 
ear.  Such a degree of hearing loss warrants only a 
noncompensable evaluation under Table VII.  The Board notes that 
it also considered the alternative rating scheme for exceptional 
patterns of hearing impairment and found it inapplicable here.  
See 38 C.F.R. § 4.86 (a) & (b).

In September 2005, the Veteran was seen for an audiology 
consultation.  At that time, the Veteran denied a history of ear 
pain or discharge.  The Veteran also received an audiological 
test, which is of record.  However, the Board notes that it is 
unclear whether the testing meets regulatory specifications and, 
therefore, may not be considered.  In this case, the audiological 
examination listed speech recognition scores, but did not 
indicate the specific controlled speech discrimination test used 
for the examination as required pursuant to 38 C.F.R. § 4.85.  
Specifically, it is unclear whether the speech discrimination 
test was performed using the Maryland CNC test, as required 
pursuant to 38 C.F.R. § 4.85.  The word list requirement in the 
regulation is very specific and differs from other word lists 
used to test hearing impairment.  In this instance, it is unclear 
from the report what test was used.  Thus, the Board is unable to 
use the September 2005 audiological examination.

The above notwithstanding, the Board observes that even using the 
pure tone averages and word recognition scores noted in the 
September 2005 examination report the Veteran's observed hearing 
loss would not result in a compensable rating.  Using Table VI in 
38 C.F.R. § 4.85, the Veteran would receive a numeric designation 
of III for the right ear and II for the left ear.  Such a degree 
of hearing loss warrants only a noncompensable evaluation under 
Table VIII.  

In September 2006, the Veteran had a normal ear canal with normal 
tympanic membranes on both sides.  In November 2006, the Veteran 
had another audiological test performed that did not specifically 
list whether the speech discrimination test was performed using 
the Maryland CNC test and, as such, the Board is unable to use 
the November 2006 audiological examination.  Furthermore, as with 
the September 2005 audiological examination, using the pure tone 
averages and word recognition scores noted would not result in a 
compensable rating.  Using Table VI in 38 C.F.R. § 4.85, the 
Veteran would receive a numeric designation of III for the right 
ear and II for the left ear.  Such a degree of hearing loss 
warrants only a noncompensable evaluation under Table VIII.

In August 2007, the Veteran was afforded another VA examination.  
The Veteran reported difficulty hearing his wife in a closed 
room, hearing the television, and hearing when there were 
multiple people talking at the same time.  On examination, the 
ear canals were clear bilaterally, but there was evidence of some 
scarring of the right tympanic membrane and a normal left 
tympanic membrane.  



The results of the VA audiological test are as follows, with pure 
tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
80
85
LEFT
25
25
30
65
65

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 92 percent for the right ear and 88 
percent for the left ear.  The average of the pure tones between 
1000-4000 Hz was 60 for the right ear and 46.25 for the left.  
Using Table VI in 38 C.F.R. § 4.85, the Veteran received a 
numeric designation of II for the right ear and II for the left 
ear.  Such a degree of hearing loss warrants only a 
noncompensable evaluation under Table VII.  The Board notes that 
it also considered the alternative rating scheme for exceptional 
patterns of hearing impairment and found it inapplicable here.  
See 38 C.F.R. § 4.86 (a) & (b).

In January 2009, the Veteran reported bleeding in his left ear 
and an earache intermittently for the past month.  The Veteran 
reported that his hearing acuity seemed unchanged.  On 
examination, both tympanic membranes appeared normal, but there 
was an old blood clot near the tympanic membrane in the left ear.  
The ear canal was clear, there was no active bleeding, and the 
membrane appeared fairly clear.  In March 2009, the Veteran 
reported dampness in his left ear.

The Board has considered the lay statements provided by the 
Veteran.  As was indicated above, rating a hearing loss 
disability involves the mechanical application of rating criteria 
to the results of specified audiometric studies.  Here, there is 
no evidence of a change in the Veteran's hearing since the August 
2007 examination.  In fact, during treatment in January 2009, the 
Veteran specifically stated that his hearing acuity was 
unchanged.  As such, there is nothing to suggest that an 
additional VA examination would be beneficial.  The probative 
medical evidence does not show the Veteran's hearing loss has 
ever reached a compensable level at any point since service 
connection was granted.  Staged ratings, therefore, are 
inapplicable here.  See Fenderson, supra.  Considering the 
results of the VA examinations, entitlement to a compensable 
rating is denied.

The Board also has considered the Veteran's claim that he should 
receive a compensable rating for his hearing loss because he has 
scar tissue in his left ear.  In that regard, the Board notes 
that the August 2007 VA examiner found that the right tympanic 
membrane appeared to have some scarring.  While the medical 
evidence of record does not clearly indicate that the Veteran has 
scar tissue in the left ear, there has been treatment for 
bleeding in the left ear, which was diagnosed as a blood clot 
near the left tympanic membrane.  As such, the Board has 
considered the propriety of assigning a rating for scars of the 
bilateral ears; however, based on the evidence of record, the 
Board concludes that a compensable rating for scarring in the 
Veteran's bilateral ears is not warranted.  

The Board notes that during the pendency of this appeal, the 
regulations governing scar disabilities were amended.  Since the 
amended regulations apply only to claims received by VA on or 
after October 23, 2008, that version of the scar regulations will 
not be applied here.  73 Fed. Reg. 54708 (September 23, 2008).  
See 38 C.F.R. § 4.118, DC 7800 (2009).  As to the prior version 
applicable here, Note (2) of DC 7800 states that tissue loss of 
the auricle should be rated under DC 6207, as appropriate.  DC 
6207 provides ratings for loss of auricle.  Deformity of one 
auricle, with loss of one-third or more of the substance of the 
auricle, is rated 10 percent disabling.  Complete loss of one 
auricle is rated 30 percent disabling.  Complete loss of both 
auricles is rated 50 percent disabling.  38 C.F.R. § 4.87, DC 
6207 (2009).  In this case, the medical evidence of record 
indicates that the Veteran has scarring of the right tympanic 
membrane and some evidence of an old blood clot in the left ear; 
however, the evidence also indicates that the bilateral tympanic 
membranes are functioning normally.  As there is no documented 
tissue loss to either tympanic membrane or other structure of the 
ears, the Board finds that a compensable rating for any scarring 
of the inner ear is not warranted.



Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
hearing loss is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's hearing loss 
disability with the established criteria shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show the Veteran has been hospitalized since 
service for his hearing loss.  Additionally, there is not shown 
to be evidence of marked interference with employment due to the 
disabilities.  The Board notes that the problems associated with 
the Veteran's hearing problems relate to his social interactions 
with his wife and others, rather than to problems associated with 
job duties.  The claims file includes no indication that the 
Veteran's employment status has been affected by his hearing 
problems.        

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a claim for TDIU is part of an 
increased rating claim when such claim is raised by the record.  
However, in this case, the Veteran has not alleged that he is 
unemployable as a result of his hearing loss.  Indeed, several 
medical records and lay statements have indicated that the 
Veteran was unable to work for various periods of time due to his 
low back problems, discussed below.  However, there is no 
indication that the Veteran's employment status has been affected 
by his service-connected hearing loss.

ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.


REMAND

The Board observes that the September 2010 Informal Hearing 
Presentation from the Veteran's representative listed the issue 
of entitlement to an initial rating greater than 20 percent for 
degenerative joint and disc disease of the thoracolumbar spine 
with lumbosacral strain as being on appeal to the Board.  After a 
thorough review of the Veteran's claims file, the Board has 
determined that additional development is necessary prior to the 
adjudication of this claim.

With respect to this claim, the Board notes that the Veteran 
filed a substantive appeal in December 2006 as to the issue of 
entitlement to service connection for a low back disability.  A 
subsequent October 2007 rating decision granted service 
connection for degenerative joint and disc disease of the 
thoracolumbar spine with lumbosacral strain, and assigned a 
rating of 20 percent, effective November 2004.  This represented 
a complete grant of the claim on appeal and mooted any appeal of 
such to the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  In September 2008, the Veteran submitted a letter 
that requested he be considered for an increase in his 20 percent 
rating for his low back disability.  As this statement was 
received within one year of the October 2007 rating decision, the 
Board believes that this statement constituted a "notice of 
disagreement" (NOD) with the October 2007 rating decision.  

Accordingly, the above claim must be remanded to allow the RO to 
provide the Veteran with a statement of the case (SOC) on this 
issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
However, this issue will be returned to the Board after issuance 
of the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); Archbold, 9 Vet. App. at 130. 
 
Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the 
issues of entitlement to a rating in excess 
of 20 percent disabling for degenerative 
joint and disc disease of the thoracolumbar 
spine with lumbosacral strain.  The Veteran 
should be informed that he must file a timely 
and adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2009).  If a timely substantive 
appeal is not filed, the claim should not be 
certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


